Citation Nr: 0837968	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to November 1969 and again from March 1975 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran had a hearing before the Board 
in September 2008 and the transcript is of record.

The RO received additional evidence from the veteran in July 
2008, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (2008 VA outpatient 
treatment records) indicates medical treatment for a non-
service-connected right ankle injury and therefore is not 
relevant to the issue currently on appeal.

The veteran submitted a statement in July 2008, along with 
medical evidence, initiating a claim of entitlement to 
service connection for a right ankle disability, claimed as 
secondary to service-connected bilateral knee disabilities.  
The issue has never been considered by the RO and is 
therefore REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
atherosclerotic heart disease, rated at 30 percent disabling, 
type II diabetes mellitus, rated at 20 percent disabling, 
bilateral knee arthritis, rated at 10 percent for each knee, 
and a non-compensable scar on the forehead.  This evaluation 
does not meet the schedular requirements for assignment of a 
total disability rating based on individual unemployability.

2.  The veteran has a high school education, as well as 
approximately one year of college; he reports he owned his 
own trucking company up until 2004 when he no longer could 
operate his business and turned the company over to his son. 

3. The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16 (a)-(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2004 and March 2007.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2007 letter told 
him how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran mentioned in passing during a RO hearing in 
September 2005 that he applied for Social Security 
Administration (SSA) disability benefits, but did not think 
he was eligible because he was self-employed.  He indicated 
during his September 2008 hearing before the Board that he is 
not currently receiving SSA disability benefits or Worker's 
Compensation.  The veteran makes clear he is not receiving 
disability benefits from SSA, but regardless, the duty to 
obtain records applies to records that are "relevant" to 
the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  

In this case, it is not clear what, if any, records SSA would 
have relevant to the veteran's claim.  The veteran does not 
contend that he was found disabled by the SSA due to his 
service-connected disabilities, which are at issue in this 
case.  It is also unclear whether the SSA made any kind of 
formal determination at all regarding disability, or whether 
any such determination was based on his service-connected 
disabilities.  Rather he indicates he believed he was 
ineligible for benefits due to being self-employed.  What is 
"of consequence" in this case is the veteran's current 
severity of his service-connected disabilities and whether 
his service-connected disabilities render him unemployable.  
There is no indication that any Social Security record, if 
existent, would include any such information.  Also, the 
medical records currently of record are recent and show no 
change in disability through 2008.  There has been no 
indication from the veteran that there has been any recent 
medical evaluation done by the SSA.  

In the specific circumstances of this case, remanding the 
case to obtain SSA records, to the extent they exist, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of any of the 
veteran's service-connected disabilities.  The veteran has 
not reported receiving any recent treatment specifically for 
his conditions (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has a high school education and approximately one 
year of college education.  On his formal TDIU claim, he 
reported that he last stopped working in 2004, however, 
subsequent VA outpatient treatment records and examinations 
indicate he was still "gainfully employed" in 2006.  

The veteran alleges he owned his own trucking company where 
he hauled heavy equipment for strip and coal mines.  He 
further testified before the Board in September 2008 that the 
long drives became too difficult mostly due to his bilateral 
knee disabilities.  He also claimed he was unable to renew a 
necessary license to continue operating his business due to 
his diabetes mellitus, type II.  While his son helped him 
maintain the company as long as he could, he ultimately had 
to pass the family business on to his son permanently in 
2004.

The veteran has five service-connected disabilities, to 
include atherosclerotic heart disease, rated as 30 percent 
disabling, type II diabetes mellitus, rated as 20 percent 
disabling, arthritis of the bilateral knees, rated as 10 
percent disabling for each knee, and a non-compensable 
forehead scar.  His combined disability rating is 60 percent.  
See 38 C.F.R. § 4.25.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU. 

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration. 

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities. The veteran claims that 
his service-connected conditions, especially his bilateral 
knee disabilities, make it impossible for him to work.  He 
testified during his Board hearing in September 2008 that the 
"bouncing" during long truck drives made his job difficult 
because of his bilateral knees and low back disability.  He 
also conceded his respiratory condition (COPD) and 
hypertension, which are not service-connected, also cause 
significant limitations to his employability.

The veteran has a very extensive list of non-service-related 
health issues including, but not limited to, degenerative 
arthritis of the spine, COPD, a seizure disorder, 
hypertension and sleep apnea.  His treatment records indicate 
his COPD and sleep apnea require his use of oxygen.  

A March 2005 Diabetes VA examination indicates a diagnosis of 
type II diabetes mellitus with no physical findings that 
would prevent him from working.  Within the examination, the 
examiner also opines as follows: 

[The veteran] appears to be under the wrong 
impression that because of his diabetes he would 
be unable to get his DOT license.  This is only 
true if he is insulin dependent or has other 
conditions that would prevent him from obtaining 
that license and I could find none at the present 
time.  He was encouraged to follow-up with a DOT 
physical.

The veteran also underwent appropriate VA examinations for 
his various service-connected conditions in May 2006 where 
the examiners all found no significant restrictions with the 
veteran's employability.  Specifically, the veteran's 
Diabetes Mellitus was well-controlled on oral hypoglycemic 
with no diabetic complications, the veteran's coronary artery 
disease (CAD) renders no significant symptoms that would 
interfere with physical activity and the veteran's bilateral 
knees, while painful on repetition, did not require the use 
of a brace, can or crutch for ambulation.  In regard to the 
veteran's bilateral knees the examiner indicating the main 
limiting factor is pain with repetitive motion, but 
significantly indicated the veteran "...is still gainfully 
employed as a sanitation worker."  This cuts against the 
veteran's contention that he ceased working in 2004, two 
years prior to this examination. 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral. There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. The veteran's service-connected 
condition may affect his abilities to some degree, but there 
is no evidence that his service-connected conditions prevent 
him from being able to perform light or medium duty work, or 
some other type of substantially gainful employment as a 
result of these conditions.  No medical professional has ever 
stated that his conditions affect the veteran's ability to 
maintain employment.  Indeed, the medical evidence 
specifically states otherwise.

The veteran's main argument is that he had to sell off his 
business because he could not maintain his necessary DOT 
license due to his service-connected conditions.  The veteran 
further argues that he is not employable in any field because 
he would not be able to pass any physical necessary for a 
labor job.  Due to his advanced age, the veteran does not 
believe he is a good candidate for vocational rehabilitation 
and the only work he is qualified for is manual labor, which 
he cannot perform allegedly due to service-connected 
conditions.  

The March 2005 and May 2006 examinations, however, do not 
indicate any of his service-connected conditions would 
preclude his type of employment.  Indeed, one examiner 
encouraged the veteran to follow up on the necessary physical 
required for his DOT license.  

In contrast, the VA outpatient treatment records indicate the 
veteran suffers from several non-service connected conditions 
that would more likely affect the veteran's ability to obtain 
his DOT license, notably his COPD, sleep apnea and seizure 
disorder.

The Board also finds compelling that despite the veteran's 
contention that he ceased working in 2004, he told at least 
one examiner in 2006 that he was still gainfully employed.  
He also testified during the September 2008 hearing that he 
assists his son periodically in the operation of the family 
business despite no longer being able to do the long drives 
himself.

The objective evidence as to the severity of the veteran's 
service-connected conditions, moreover, does not show that it 
would prevent him from performing all physical tasks.  Even 
if he is unable to engage in prolonged physical activity as a 
result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable. There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment. See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363. In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disabilities. Again, no medical professional has ever 
indicated that the veteran's service-connected disorders have 
rendered him unemployable and indeed there is evidence to the 
contrary.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


